Exhibit 99.2 Unaudited Pro Forma Condensed Combined Financial Information On February 24, 2011 VGTel, Inc. (“VGTel”) executed an Agreement and Plan of Share Exchange (“Exchange Agreement”) with Venture Industries, Inc. (“VII”),a company organized under the laws of the state of Nevada, pursuant to which VGTel would acquire 100% of the issued and outstanding shares of VII, in exchange forthe issuance of 17,698,571shares of VGTel common stock, par value $.0001.The shares that VGTel would issue to the shareholders of VII will constitute 65% of VGTel’s issued and outstanding common stock on a fully-diluted basis as of and immediately after the consummation of the transactions contemplated by the Exchange Agreementand after giving effect to the Cancellation Agreement described below. As a condition precedent to the consummation of the Exchange Agreement, on February 24, 2011 VGTel entered into a Cancellation Agreement (“Cancellation Agreement”) with Joseph Indovina (“Indovina”),VGTel’s controlling stockholder, whereby Mr. Indovina agreed to the cancellation of 2,714,489 shares of our common stock owned by him in consideration of receiving a payment of $150,000 and retaining 608,334 shares of VGTel’s common stock. On March 30, 2011, the Exchange Agreement was consummated. The acquisition by VGTel of VII is deemed to be a reverse acquisition.In accordance with the Accounting and Financial Reporting Interpretations and Guidance prepared by the staff of the U.S. Securities and Exchange Commission, VII (the legal acquiree) is considered the accounting acquirer and VGTel (the legal acquirer) is considered the accounting acquiree.The combined financial statements of the combined entity will in substance be those of VII, with the assets and liabilities, and revenues and expenses of VGTel, Inc. being included effective from the date of consummation of the Exchange Agreement. VGTel is deemed to be a continuation of business of VII.The outstanding common stock of VGTel prior to the consummation of the Exchange Agreement will be accounting for at their net book value and no goodwill will be recognized. The unaudited pro forma condensed combined financial information is presented in accordance with Article11 of Regulation S-X. The unaudited pro forma condensed combined balance sheet of VGTel gives effect to the transaction as if it occurred on December 31, 2010.The unaudited pro forma condensed combined statement of operations of VGTel for the period ended December 31, 2010 gives effect to the transaction as if it had occurred on January 1, 2010. The pro forma adjustments are based upon information and assumptions available at the time of the filing of this Form8-K. The pro forma information is presented for illustrative purposes only and is not intended to be indicative of the operating results that actually would have occurred if the transaction had been consummated on January 1, 2010 nor is the data intended to be indicative of future operating results.The unaudited pro forma condensed financial information of VGTel and VII and the accompanying notes thereto should be read in conjunction with the historical financial statements and notes thereto of VGTel and VII.VGTel’s historical financial statements are included in VGTel’s Form 10-Q for the quarter ended December 31, 2010.VII’s historical financial statements as of January 31, 2011 and for the period December 7, 2010 (commencement of of operations) to January 31, 2011 and related notes thereto are attached as Exhibit99.1 to this Form8-K. VGTel, Inc. Unaudited Pro Forma Condensed Combined Balance Sheet as December 31, 2010 VGTel, Inc. Venture Industries, Inc. Pro Forma Adjustments VGTel, Inc. pro Forma ASSETS CURRENT ASSETS Cash and cash equivalents $ $ $ ) (1 ) $ Accounts receivable — ) (1 ) — Prepaid expenses — — TOTAL CURRENT ASSETS ) FIXED ASSETS. — — INTANGIBLE ASSETS — — TOTAL ASSETS $ $ $ ) $ LIABILITIES AND STOCKHOLDERS’EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ $ ) (1 ) $ Stockholder loans ) (1 ) TOTAL CURRENT LIABILITIES ) STOCK HOLDERS’ EQUITY Common stock ) (2 ) Additional paid in capital ) ) Stock subscription receivable — ) — ) Accumulated deficit ) ) (3
